AILSHIE, C. J.,
Concurring in Part and Dissenting in Part. — I agree with Judge Davis that the city of American Falls can maintain' this action, and I agree with Justice Sullivan that when a new county is created by act of the legislature, it becomes a “wet” county or a “dry” county in its entirety and not in spots. The legislature has a right to say whether the new county will be wet or dry until an election takes place under the local option law, but if the legislature fails to provide which it will be, then, under the general law, it would be subject to the license system.
I dissent from a reversal of the judgment. The record brought before us shows that the appellant was maintaining a nuisance, and the trial court has the right and power to abate a nuisance. A lawful business may degenerate into a nuisance or be so conducted as to become a nuisance, and the same may be true of a business conducted on mere sufferance of the state.